Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed June 21, 2022 has been entered. Claims 1-10 are pending in the application.  Claims 1-7 have been amended and new claims 8-10 have been added.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed March 21, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US20150114243) in view of Ichino (US20150352587).
Regarding claim 1, Riedel discloses a method for applying an adhesive on a wrapping band of a smoking article, the smoking article including a segment of filter material and a segment of smokable material ([0037]). Riedel discloses moving the wrapping band (carrier 2) along a feed direction (direction T, Fig. 2, [0038]), where the wrapping band has a longitudinal direction of extension (direction T, Fig. 2, [0038]), a first surface and a second surface opposed to the first surface (first surface 2 and opposing surface, not shown in Fig. 2); the wrapping band (carrier 2, Fig. 2, [003]) includes a first plurality of portions having a first thickness and a second plurality of portions having a second thickness greater than the first thickness (various filter wrapping materials, i.e., foil, plastic, are used having different thicknesses, [0002], ln 17 and ln 49) wherein the portions of the first plurality and the portions of the second plurality are disposed alternately with each other along the direction of extension. Filter rods are made up of various alternating materials, smooth and porous segments 1, that would be alternating along  the direction of extension ([0002], ln 30-31 and 48-49; Fig. 1).  Riedel also discloses relative movement between the nozzle and the wrapping band 2 towards and away from each other between a first position, where the delivery end of the nozzle and the second surface of the wrapping band are at a first distance which is less than or equal to the second thickness, and a second position, where the delivery end of the nozzle and the second surface of the wrapping band are at a second distance which is greater than the second thickness (carrier may move vertically ([0038]).
Riedel does not specifically disclose delivering an adhesive on the first surface of the wrapping band through at least one nozzle, when the nozzle and the wrapping band are at the first position and the delivery end of the nozzle faces a portion of the first plurality; and wherein the step of performing the relative movement is performed in a manner synchronized with the first plurality of portions and with the second plurality of portions such that, when the delivery end of the nozzle faces the portion of the first plurality of portions, the delivery end is at the first position and adhesive is issued from the nozzle and when the delivery end of the nozzle faces a portion of the second plurality of portions the delivery end is at the second position.
Ichino is directed to a liquid coating apparatus and teaches a method for coating a substrate wherein the ejection flow rate of the coating liquid ejected from the ejection nozzle is made to be substantially constant by causing the driving unit to raise or lower the ejection nozzle to change the height position of the ejection port of the ejection nozzle with respect to the surface of the substrate while making a linear velocity at the ejection position substantially constant (([0054]). Thus, the amount of the ejected coating liquid becomes substantially equal at any ejection position. Thus, the thickness of the coating formed by coating the coating liquid on the surface of the substrate becomes substantially uniform over the entire surface of the substrate ([0054]). Thus, Ichino teaches a relative movement wherein the nozzle faces the portion of the first plurality of portions (a first thickness), the delivery end is at the first position and the delivery end of the nozzle faces a portion of the second plurality of portions (second thickness) the delivery end is at the second position ([0036]).  It would be obvious to one of ordinary skill in the art to modify Riedel to include the variable height nozzle of Ichino in order to provide a more uniform coating over the entire surface to be coated (Ichino, [0036]).
	
Regarding claim 3, Riedel does not specifically teach a step of detecting the portions of a first plurality of portions with a sensor.
	Ichino teaches a distance sensor 46 for detecting portions of a first plurality of portions (height positions of surface Wa of surface W ([0099]).  It would be obvious to modify Riedel to include the distance sensor of Ichino to in order to detect the portions of the first plurality in order to accurately place the nozzles.
	Regarding claims 4 and 5, Riedel does not specifically disclose wherein the step of performing the relative movement between the nozzle and the wrapping band comprises a step of moving the nozzle towards and away from the wrapping band or wherein the step of performing the relative movement between the nozzle and the wrapping band comprises a step of moving the wrapping band towards and away from the nozzle.
	Ichino teaches that an ejection nozzle is moved upward or downward so that the height position with respect to surface W is changed based on information acquired based on the surface W (p. 12, [0122]). It would have been obvious to one of ordinary skill in the art to include an ejection nozzle that is moved upward or downward so that the height position with respect to surface in order to coat substrates having uneven surfaces or bands of differing heights.
Ichino does not specifically teach that the relative movement between the nozzle and the wrapping band comprises a step of moving the wrapping band towards and away from the nozzle; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the movement of the nozzle and wrapping band, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 9, Riedel teaches that the carrier 2 moves in a direction shown by arrow T (see Fig. 2, and ([[0038]) along the feed direction and lengths of portions of the first plurality of portions and lengths of the portion of the second plurality of portions are constant. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Riedel in view of Ichino, as applied to claim 1, and further in view of McIntyre (US4177301).
Regarding claim 2, Ichino teaches a control unit for controlling the output of the nozzle. However, modified Riedel does not specifically teach a step of allowing a control unit connected to the nozzle to enable delivery of the adhesive through the nozzle, when the nozzle and the wrapping band are at the first position, and to prevent delivery of the adhesive through the nozzle, when the nozzle and the wrapping band are at the second position.  McIntyre teaches an adhesive applicator having a nozzle for intermittently delivering adhesive on a wrapping band (col. 1, lines 45-47).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the intermittent adhesive delivery step of McIntyre in the method of modified Riedel in order to provide a cigarette wrapping band with a longitudinally intermittent adhesive.
	Regarding claim 10, modified Riedel does not specifically teach wherein the portion of the first plurality of portions consist of the wrapping band and wherein the portions of the second plurality of portions consist of parts of the wrapping band with strips of glue or adhesive disposed on the first surface.  
	McIntyre teaches a method wherein the portion of the first plurality of portions consist of the wrapping band 5 and wherein the portions of the second plurality of portions consist of parts of the wrapping band with strips of glue or adhesive C disposed on the first surface (see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the portion of the first plurality of portions to consist of the wrapping band 5 and the portions of the second plurality of portions to consist of parts of the wrapping band with strips of glue or adhesive C disposed on the first surface such that intermittent adhesive strips can be merged by filling the gaps between the strips of adhesive in the method of Riedel.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Ichino, as applied to claim 5, and further in view of Mattei (US4710257).
Regarding claim 6, Modified Riedel is silent regarding the step of moving comprises the step of moving a supporting element that faces the second surface of the wrapping band in a direction transverse to the plane of the wrapping band.  
Mattei discloses a guide 20 located beneath the sheets 100 (i.e. facing the second surface of the wrapping band), designed to afford support to sheets carried by the contact roller 15 and existing from the area where the adhesive is applied (Fig. 2, col. 5, ln. 58-68.). Since the guide supports the sheet (wrapping band) from beneath, it is moving in a direction transverse to the plane of the wrapping band. It would be obvious to further modify Riedel to include a support element (guide) as taught in Mattei in order guide and support the wrapping band for proper placement of the adhesive.
With respect to claim 7, modified Riedel is silent regarding a step of taking air in through an opening of the supporting element so as to hold the wrapping band in contact with the supporting element.  Mattei discloses a contact roller 15 having radial bores 21 that communicate with a means of generating suction 32 to keep sheet 100 held against contact roller 15. It would be obvious for the support element to include such bores in communication with a means of generating suction in order to keep sheet 100 positioned against guide 20.  Col. 7, lines 1-4 and Fig. 6.  It would be obvious to further modify Riedel to include the step of taking air in through an opening of the support element so as to hold the wrapping band in contact with the support element in order to keep the wrapping band positioned on the guide for assisting in proper placement of the adhesive.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Ichino, as applied to claim 1, and further in view of Mimura (US20150128858).  
Modified Riedel teaches the method of claim 1.  However, modified Riedel does not specifically teach a step of performing the relative movement cyclically by delivering adhesive through the nozzle at regular time intervals for predetermined lengths of time.
Mimura teaches that a nozzle performs a coating operation then returns to a nozzle waiting unit 80 unit the next coating operation is started ([0038]).  Thus, Mimura teaches a step of performing the relative movement cyclically by delivering adhesive through the nozzle at regular time intervals for predetermined lengths of time.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but are moot in view of the new grounds of rejection.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY KARNEY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA MARY KARNEY TAPSCOTT/               Examiner, Art Unit 1747 
                           

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747